Filed 8/28/20 P. v. Thornton CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077231

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCE396110)

WILLIAM CECIL THORNTON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Daniel Lamborn, Judge. Affirmed.
         William Cecil Thornton, in pro. per.; and John L. Staley, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         William Cecil Thornton entered into a plea agreement, under the terms
of which he pleaded guilty to one count of possession of methamphetamine
(Health and Saf. Code, § 11377, subd. (a)) and admitted a strike prior (Pen.
Code, § 667, subds. (b)-(i)). The prosecution agreed not to prosecute a
pending Penal Code section 290 case and agreed to dismiss the remaining
charge and allegations. The parties stipulated to a 32 month sentence. The
court sentenced Thornton to 32 months in custody and imposed a $750
restitution fine and several fees and assessments.
      Thornton filed a timely notice of appeal, however his request for a
certificate of probable cause was denied.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks this court to review the
record for error as mandated by Wende. We offered Thornton the opportunity
to file his own brief on appeal. We will further address Thornton’s
supplemental brief later in this opinion.
                          STATEMENT OF FACTS
      This appeal is from a guilty plea with no evidentiary hearing. The
record shows that Thornton was stopped by a law enforcement officer. The
subsequent search produced methamphetamine and a pipe.
                                DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
this court to review the record for error as mandated by Wende. To assist the
court in its review of the record, and in compliance with Anders v. California
(1967) 386 U.S. 738 (Anders), counsel has identified the following possible
issue that he considered in evaluating the potential merits of the appeal:
Whether the court operations assessment ($40), the conviction assessment
($30), and the fines imposed pursuant to Government Code section 29550
($154), should be stricken because the trial court’s statement “all other
standard fines and fees are ordered,” was insufficient to make them part of
the judgment.
      As we have discussed, the case arises from a stipulated sentence in a
plea agreement. Thornton’s request for a certificate of probable cause was


                                       2
denied by the trial court. Thornton recognizes he cannot attack his guilty
plea without a certificate (People v. Panizzon (1996) 13 Cal.4th 68). He now
requests this court to order the trial court to issue a certificate of probable
cause. We decline to do so. Thus, the cognizable issues on this appeal can
only deal with matters occurring after the plea.
      The record on appeal is very brief and does not include any objections
in the trial court nor any submissions raising any of the issues Thornton now
seeks to raise for the first time. The only claim in the supplemental brief
that relates in any fashion to the record, is the claim his stipulated 32-month
sentence is constitutionally infirm. There is nothing in the record to cause
Thornton’s contention to rise to the level of an arguable issue for reversal on
appeal. In short, Thornton’s shotgun attack on his conviction in this case
cannot be addressed on direct appeal. We lack a record to support the claims
which could not be reached in any event due to the lack of a certificate of
probable cause. Further pursuit of his myriad claims must be accomplished
by a petition for habeas corpus where a record can be developed. (People v.
Mendoza Tello (1997) 15 Cal.4th 264.)
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Thornton on this appeal.




                                        3
                            DISPOSITION
    The judgment is affirmed.



                                          HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




AARON, J.




                                 4